Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an Examiner's Statement of Reasons for Allowance:
Miladin et al., Pub. No.  2014/0062694, teach a system includes medical device which ask plurality of questions tailored to individual patient for improving medical management. The medical device can ask subjective questions of patient related to patient's overall pain level, patient's mood, patient's satisfaction with a particular stay in a hospital, patient's satisfaction with a visit to an urgent care center, patient's physical areas of swelling, or can direct patient to perform a certain clinical test or task such as taking one's weight, blood pressure, pulse, and blood sugar. The system can provide a certified decision in response to clinical data input by patient. The system is available for health care provider to review, agree, and change the certified decision. All decisions and data points being recorded in a secure database. An end-to-end chain of custody visual notification can be included for showing a chain of custody for a given medical device data reporting event. The end-to-end chain of custody visual notification shows a completed step in a Pending Initial Data Review, Treatment Recommended, Treatment Reviewed and Approved, Approved Treatment Sent to Patient, and Patient Acknowledges Receipt chain of custody. The system provides summary of the data, indication of severity, smart decision or intervention protocol to nurse, and doctor within a short time frame from the data being provided by patient. The certified decision can be agreed to and accepted or changed by a doctor then be forwarded or sent back to the patient. In addition, many hospital re-admissions are the direct result of not following the discharge notes or not reacting timely to changes in the patient’s condition. Therefore, an improved interactive remote disease monitoring system can automatically suggest one or more treatment intervention protocols, alert a health are provider of a potential problem with a patient’s health (Miladin; paragraphs [0013; 0017; 0062; 0065; 0067; 0068; 0077]).
The cited prior art of record teaches the claimed invention substantially, but it fails to teach or suggest individually or in combination that executing at least one machine-learning model to generate a recommendation for the patient based at least in part on functional data entries of the functional data; generating entry weights for one or more of the plurality of functional data entries within the functional data, wherein the entry weights are indicative of a relative importance of a corresponding functional data entry for generating the recommendation for the patient; and generating a graphical user interface identifying the recommendation and one or more of the plurality of functional data entries having corresponding entry weights satisfying a display criteria as set forth in claims 1-24.  Claims 1-24 are allowed because of the combination of the limitation listed above and other limitations in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Le H Luu/
Primary Examiner, Art Unit 2448